Case 3:18-cv-00347-CAB-MDD Document 299 Filed 12/11/20 PageID.26901 Page 1 of 3



 1   NIMALKA R. WICKRAMASEKERA (SBN: 268518)
     nwickramasekera@winston.com
 2   DAVID P. DALKE (SBN: 218161)
     ddalke@winston.com
 3   WINSTON & STRAWN LLP
     333 S. Grand Avenue
 4   Los Angeles, CA 90071-1543
     Telephone: (213) 615-1700
 5   Facsimile: (213) 615-1750
 6   GEORGE C. LOMBARDI (pro hac vice)
     glombardi@winston.com
 7   BRIAN J. NISBET (pro hac vice)
     bnisbet@winston.com
 8   SARANYA RAGHAVAN (pro hac vice)
     sraghavan@winston.com
 9   WINSTON & STRAWN LLP
     35 West Wacker Drive
10   Chicago, IL 60601-9703
     Telephone: (312) 558-5600
11   Facsimile: (312) 558-5700
12   CORINNE STONE HOCKMAN (pro hac vice)
     chockman@winston.com
13   WINSTON & STRAWN LLP
     800 Capitol Street, Suite 2400
14   Houston, TX 77002-2925
     Telephone: (713) 651-2600
15   Facsimile: (713) 651-2700
16   Attorneys for Defendants
     ALPHATEC HOLDINGS, INC. AND
17   ALPHATEC SPINE, INC.
18                           UNITED STATES DISTRICT COURT
19        SOUTHERN DISTRICT OF CALIFORNIA – SAN DIEGO DIVISION
20    NUVASIVE, INC., a Delaware                  Case No. 3:18-CV-00347-CAB-MDD
      corporation,
21                                                [Assigned to Courtroom 4C – Honorable
                    Plaintiff,                    Cathy Ann Bencivengo]
22
             v.                                   DEFENDANTS’ NOTICE OF
23                                                APPEARANCE OF WILLIAM M.
      ALPHATEC HOLDINGS, INC., a                  WARDLAW
24    Delaware corporation and
      ALPHATEC SPINE, INC., a                     Complaint Filed: Feb. 13, 2018
25    California corporation,                     Amended Complaint Filed: Sept. 13, 2018
26                  Defendants.
                                                  Jury Trial Demanded
27
28


     DEFENDANTS’ NOTICE OF APPEARANCE OF WILLIAM WARDLAW        CASE NO. 3:18-CV-00347-CAB-MDD
Case 3:18-cv-00347-CAB-MDD Document 299 Filed 12/11/20 PageID.26902 Page 2 of 3



 1          TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF
 2   RECORD:
 3          PLEASE TAKE NOTICE that William M. Wardlaw of the law firm of Winston
 4   & Strawn LLP, duly admitted to this Court, hereby appears as counsel of record for
 5   Defendants Alphatec Holdings, Inc. and Alphatec Spine, Inc. in the above-captioned
 6   action:
 7                                WILLIAM M. WARDLAW, Esq.
                                   California State Bar No. 328555
 8
                                      wwardlaw@winston.com
 9                                 WINSTON & STRAWN LLP
                                     333 S. GRAND AVENUE
10
                                  LOS ANGELES, CA 90071-1543
11                                 TELEPHONE: (213) 615-1815
                                    FACSIMILE: (213) 615-1750
12
13
14
15
     Dated: December 11, 2020                  WINSTON & STRAWN LLP
16
17                                             By: /s/ William Wardlaw
                                                   William Wardlaw
18                                                 State Bar No. 328555
                                                   wwardlaw@winston.com
19
                                                     Attorney for Defendants
20                                                   ALPHATEC HOLDINGS, INC. AND
21                                                   ALPHATEC SPINE, INC.

22
23
24
25
26
27
28

                                                     2
     DEFENDANTS’ NOTICE OF APPEARANCE OF WILLIAM WARDLAW     CASE NO. 3:18-CV-00347-CAB-MDD
Case 3:18-cv-00347-CAB-MDD Document 299 Filed 12/11/20 PageID.26903 Page 3 of 3



 1                              CERTIFICATE OF SERVICE
 2          I hereby certify that the foregoing document was filed with the Court’s CM/ECF
 3   system which will provide notice to all counsel deemed to have consented to electronic
 4   service. All other counsel of record not deemed to have consented to electronic service
 5   were served with a true and correct copy of the foregoing document by mail on this day.
 6          I declare under penalty of perjury under the laws of the State of California and
 7   the United States that the foregoing is true and correct.
 8          Executed on December 11, 2020 at Los Angeles, California.
 9
                                             By: /s/ William Wardlaw
10                                               William Wardlaw
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     CERTIFICATE OF SERVICE                                      CASE NO. 3:18-CV-00347-CAB-MDD
